Citation Nr: 1516709	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  08-30-560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to October 14, 2011, and in excess of 20 percent as of October 14, 2011 for L4-S1 degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1996 to October 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A September 2012 rating decision assigned a disability rating of 20 percent as of October 14, 2011.

The Veteran testified at a June 2011 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record. 

The Board remanded the case for additional development in August 2011.  It was again remanded in March 2014 because the issue of whether there was clear and unmistakable error (CUE) in a February 2004 rating decision, which granted service connection and assigned a noncompensable disability rating for L4-S1 degenerative disc disease (low back disability) as of October 21, 2003, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Resultantly, a July 2014 rating decision increased the initial disability to 10 percent for the Veteran's low back disability effective October 21, 2003 and continued the 20 percent rating as of October 14, 2011.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993)

Moreover, the Veteran has indicated that his service-connected left lower extremity radiculopathy secondary to the service-connected L4-SI degenerative disc disease has increased in severity.  Therefore, a claim for a rating higher than 10 percent for left lower radiculopathy secondary to the service-connected L4-SI degenerative disc disease is referred to the RO for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. During the period prior to October 14, 2011, the Veteran's low back disability was manifested by degenerative disc disease (DDD) of the lumbosacral spine, and pain; but, objectively, he had forward flexion of his lumbar spine to 75 degrees.  There also was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  And he has not had any incapacitating episodes under the governing rating criteria.

2. For the period from October 14, 2011 to May 12, 2014, the Veteran's low back disability is manifested by DDD of the lumbosacral spine, painful limitation of motion, muscle spasm, weakness, numbness, tenderness to palpation, and guarding; his remaining functional range of motion is better than 30 degrees of flexion; ankylosis is not shown.

3. As of May 13, 2014, the Veteran's low back disability is manifested by DDD of the lumbosacral spine, painful limitation of motion, muscle spasm, weakness, numbness, tenderness to palpation, and guarding; his remaining functional range of motion is 30 degrees of flexion or less; ankylosis is not shown.


CONCLUSIONS OF LAW

1. During the period prior to October 14, 2011, the criteria are not met for an increased rating higher than 10 percent for his service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2014). 
2. For the period from October 14, 2011 to May 12, 2014, the criteria are not met for an increased rating higher than 20 percent for his service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DCs 5242, 5243 (2014).

3. As of May 13, 2014, the criteria for a 40 percent rating, but not higher, has been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DCs 5242, 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record shows that the Veteran was mailed letters in August 2003 and June 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2003 and June 2007 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 
The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014). To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  Pursuant to the Board's previous remands, additional treatment records, and VA examinations were obtained reassessing the severity of his low back disability.  The VA examinations are adequate for rating this disability because the reports contain the information needed to address the applicable rating criteria.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Moreover, there was compliance, certainly substantial compliance, with the August 2011 and July 2014 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran was also afforded a hearing before a VLJ of the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran and his representative regarding the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Accordingly, the Board will address the merits of this claim.

II. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating. 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5242.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Note (5) in DCs 5235-5242 provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Any associated objective abnormalities such as bowel or bladder impairment are to be rated separately under an appropriate DC.  See Note (1) of the General Rating Formula. 

Note (2) (see also Plate V) explains that, for VA compensation purposes, normal flexion of the thoracolumbar spine is from zero to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The normal combined range of motion, then, is 240 degrees and refers to the sum of the range of forward flexion, backward extension, left and right lateral flexion, and left and right rotation.

Because the General Formula is identical for all DCs pertaining to the spine other than for intervertebral disc syndrome (IVDS), consideration of other relevant DCs pertaining to the spine is not required.  See 38 C.F.R. § 4.71a, DCs 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2014); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

IVDS should be evaluated either under the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (VA's combined ratings table). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed - else, it would violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155). However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259   (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under the Formula for Rating IVDS based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1) in Code 5243 for IVDS defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.
In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating § 4.59 is for consideration even when the Veteran does not have arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

A. Entitlement to a  Rating in Excess of 10 Percent Prior to October 14, 2011 for a Low Back Disability

The Veteran seeks a higher evaluation for his low back disability.  He believes that he should be entitled to a 20 percent rating for his low back disability prior to October 14, 2011.

At an August 2003 VA examination, the examiner observed that the Veteran had episodic spasms in the L4-L5-S1 distribution more on the left side.  The Veteran's initial range of motion revealed active flexion from 0-75 degrees, extension from 0-20 degrees, lateral bending from 0-30 degrees, and rotation from 0-30 degrees.  The examiner commented that there was decreased forward flexion easily by four DeLuca repetitions.   On repetition, the examiner noted the Veteran's extension was from 0- 15 degrees, lateral bending remained from 0-30 degrees, and rotation from 0-30 degrees with episodic spams.  Moreover, the Veteran's straight leg raising test on the right was negative, but approximately positive on the left from 0-75 degrees.  A January  2003 MRI of the Veteran's lumbar spine revealed mild L4-L5 and moderate L5-S1 DDD and moderate lateral stenosis at L4-L5 with some pressured effect on the left recess laterally but no significant central canal stenosis.  The examiner noted that the January 2003 MRI mentioned a broad base disk bulge at L5-S1slightly eccentric but no significant pressure to the nerve root sites and there was no evidence of any significant central or lateral recess stenosis.  The examiner diagnosed the Veteran with lumbar L4-SI DDD with L5-S1 broad based disk bulge and likely left dominant episodic dominant sensory L5 with likely component S1radiculitis based on the Veteran's signs and symptoms.

At another VA examination in February 2008, the examiner observed that was no evidence of any scoliosis with the spine flexed at 90 degrees.  In addition, there were no spasms or bony tenderness.  The examiner noted that the Veteran had normal movement on and off the examining table.  He commented that the Veteran's gait was normal and there was no limp.  On physical examination, the Veteran's range of motion of the lumbar spine on forward flexion was from 0-90 degrees, extension was from 0-30 degrees, right and left lateral flexion was from 0-30 degrees, right and left rotation was from 0-30 degrees, all of which the examiner noted as normal.  Upon three repetitions, the examiner stated that there was no change in active or passive range of motion and no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination or instability.  The examiner further commented that the Veteran's sensory examination to pinprick light touch and position sensation was normal.  
  
The competent evidence does not support an increase in compensation for the Veteran's service-connected low back disability prior to October 14, 2011.  In this instance, the most pronounced limitation of motion findings actually originate from the earlier VA examination of August 2003, rather than the more recent February 2008 VA examination.  As indicated, the results shows that at worst forward flexion is most severely limited to 75 degrees, which would not warrant a rating higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  In addition, at his February 2008 VA examination, the Veteran's range of motion was normal and there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination or instability.  Thus, a higher rating for this timeframe is not warranted under DC 5242.

The medical evidence of record further shows that the Veteran does not have any incapacitating episodes as contemplated by VA regulations.  Specifically there are no instances of doctor-prescribed periods of bedrest prior to October 14, 2011.   Therefore a rating for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

B. Entitlement to a Rating in Excess of 20 percent since October 14, 2011 for a Low Back Disability

The Veteran had a VA examination in October 2011.  On physical examination, the Veteran's forward flexion was 70 degrees with pain at 40 degrees; his extension was 25 degrees with pain at 0 degrees; his left lateral flexion was 25 degrees with pain at 15 degrees; his right lateral flexion was 30 degrees with pain at 20; his left lateral rotation was 30 degrees with pain at 30 degrees; his right lateral rotation was 30 degrees without pain.  The examiner commented that the Veteran's left and right lateral flexion were remarkable for decreased motion in the L4-S1 segments as evidenced by the Veteran's forward flexion range decreasing to 60 degrees following three repetitions.  There, however, was no weakened movement detected during range of motion testing.  Concerning the DeLuca factors, the examiner stated that there was only a mild change in active range of motion following repeat three repetitions against resistance, but there was clear evidence of pain as the Veteran had obviously learned how to splint/guard and limit his exacerbations.  He thus concluded that an additional loss of range of motion was recommended for the thoracolumbar spine of 20 degrees flexion and 10 degrees extension due to painful motion and impaired endurance.  There was no spasm or guarding severe enough to result in reversed lordosis or abnormal kyphosis.

Regarding the Veteran's entrance exam showing mild asymptomatic scoliosis, the examiner commented that based on the lack of documentation regarding the nature of that curve and the current presence of an extremely subtle scoliosis, which was not clearly related to the DDD based on lack of muscle spasm, it was as likely as not the current minimal scoliosis was the same mild asymptomatic scoliosis which was present on the Veteran's entrance exam.  In addition, he stated that the lumbar lordosis, however, was a newer finding and was related to guarding necessitated by the DDD in the lumbar spine.  Moreover, concerning additional limitation on functional ability during flare-ups, the examiner stated that based on examination of the Veteran and his statements,  he estimated an additional limitation of 30 degrees loss from the baseline flexion, 15 degrees additional loss from the baseline extension, and 10 degrees loss from the baseline left and right lateral flexion.  He further observed that there was evidence of a mild lumbosacral radiculopathy in the left L5 sensory distribution (based on decreased pinprick and positive slump test) but there were no objective findings of focal motor abnormalities.  The examiner opined that this mild radiculopathy was due to the Veteran's DDD.  He explained that radiculopathy involves individual nerve roots rather than specific named peripheral nerves and noted that the involvement of the L5 or fifth lumbar nerve root on the left would be characterized as incomplete and mild. 

At his most recent VA examination in May 2014, the Veteran reported that his back was always stiff in the morning.  He described having constant pain when he had flare-ups accompanied by numbness and tingling that did not go away.  The Veteran stated that he had some weakness in his left leg during flare-ups, but had not fallen down due to his leg giving out.  In addition, he reported that he had to lay flat on his back and was unable to bend forward to any significant degree during a flare-up.  It was noted that the Veteran had these flare-ups two to three times per a month on average and he usually took muscle relaxants and Ibuprofen.  

Upon physical examination, the Veteran's forward flexion was 35 degrees with evidence of objective painful motion at 20 degrees.  His extension was 15 degrees with pain at 15 degrees; his right lateral flexion was 20 degrees with pain at 15 degrees; and his left lateral flexion was 20 degrees with pain at 20 degrees.  In addition, the Veteran's right lateral rotation was 30 degrees with pain at 30 degrees and his left lateral rotation was 30 degrees with pain at 30 degrees.  After three repetitions, his range of motion remained the same except for his right and left lateral flexion, which decreased to 15 degrees.  

The examiner observed that the Veteran had additional limitation and functional loss after three repetitions including less movement than usual, weakened movement, pain on movement and interference with sitting, standing and weight-bearing.  Based on the Veteran's need to lay flat and not bend his back during a flare that lasted a few hours, the examiner assigned an additional 20 degrees of loss of forward flexion, but no change in extension, lateral flexion or lateral rotation. She also noted that there was tenderness to palpitation of the Veteran's left lateral lumbar paraspinous muscles, but his muscle spasms of the thoracolumbar spine did not result in an abnormal gait.  The examiner commented that the Veteran had guarding of the thoracolumbar spine that did not result in an abnormal gait or abnormal contour.  Additionally, she observed that the Veteran had decreased sensation in his lower left leg and left foot.  While his straight leg raising test was negative on the right side, it was positive on the left.  

Finally, there was no ankylosis of the lumbar spine.  The examiner indicated that the Veteran had IVDs, but that he did not have any incapacitating episodes over the past 12 months.  She further added that the Veteran's gait was normal and he did not use any assistive devices.  He had normal heel to toe, heel and toe walking.  The examiner noted that the Veteran had very mild scoliosis of the thoracolumbar spine, which the examiner explained was congenital and not caused or aggravated by the Veteran's DDD of the thoracolumbar spine condition.  

Based on a careful review of the evidence, the Board finds it necessary to further stage the disability ratings in light of the May 2014 VA examination.  While the Veteran's low back disability does not warrant an evaluation in excess of 20 percent for the period from October 14, 2011 to May 12, 2014, resolving all reasonable doubt in the Veteran's favor, a 40 percent rating is warranted as of May 13, 2014.  

For the period from October 14, 2011 to May 12, 2014, there is no evidence establishing forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5242 (2014).  Indeed, at his October 2011 VA examination, the Veteran's forward flexion was 70 degrees.  No ankylosis of the entire thoracolumbar spine was found. 

As noted above, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  At his October 2011 VA examination, pain, stiffness, decreased motion, numbness and spasms were noted, but no weakness, guarding or atrophy was noted.  Furthermore, no additional loss of range of motion was found due to fatigue, lack of endurance, or lack of incoordination.  Despite the complaints of constant pain, there was no evidence of functional loss beyond the range given.  See DeLuca v. Brown, 8 Vet. App. at 204-7; See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion).  Thus, the rating criteria for a 40 percent evaluation are not satisfied for the period from October 14, 2011 to May 12, 2014. 

In contrast, the May 2014 VA examination reflects that the Veteran had decreased forward flexion.  The VA examiner commented that the Veteran had an additional 20 degrees of loss of forward flexion from his base of 35 degrees, making his forward flexion 15 degrees at its worst.  The Veteran's functional loss included less movement than usual, weakened movement, pain on movement and interference with sitting, standing and weight-bearing.  Accordingly, the rating criteria for a 40 percent evaluation are satisfied since May 13, 2014.   A rating in excess of 40 percent, however, is not warranted.  There was no ankylosis of the thoracolumbar spine, either favorable or unfavorable.  

In addition, although the Veteran experienced flare-ups two to three times a month, there is no indication that he had any incapacitating episodes due to IVDS.  Specifically, the May 2014 VA examiner noted that there were no incapacitating episodes due to IVDs in the past 12 months.  Thus, a rating under DC 5243 is not warranted.

The Board has also considered whether the Veteran is entitled to a separate rating for any associated neurological abnormalities related to his low back disability.  See 38 C.F.R. § 4.71a.  As previously stated, the Veteran already has a separate 10 percent evaluation for his left lower extremity radiculopathy and has referred his claim for an increased rating to the RO for adjudication.  

The Board acknowledges the Veteran's contentions that his lumbar spine disability warrants higher ratings.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his low back disability.  38 C.F.R. § 3.159(a)(1) and (2) (2014).

In sum, the preponderance of the competent and credible evidence is against an evaluation in excess of 20 percent for his low back disability for the period from October 14, 2011 to May 12, 2014.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving all doubt in the Veteran's favor, however, a 40 percent rating for his low back disability is warranted since May 13, 2014.  38 C.F.R. § 4.3.


C. Extra-schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2014).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1)  .

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disability at issue in this appeal are reasonably contemplated by the Rating Schedule under the first prong of the analysis.  His primary complaints regarding his low back involve such symptoms as pain, weakness, numbness, and tenderness to palpation, all of which are contemplated by the schedular rating criteria.  As already mentioned, the Veteran is separately compensated for his left lower extremity radiculopathy associated with his low back disability.  Consequently, the Board finds that his symptomatology and limitation in occupational functioning attributable to his disability is reasonably contemplated by the Rating Schedule under the first prong of the Thun analysis.  The levels of the disability are also contemplated in the appropriate DC and correspond to the overall disability picture presented.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the Rating Schedule.  In sum, there is no indication that the average industrial impairment from the disability exceeds that contemplated by the assigned ratings.  38 C.F.R. § 4.1.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is unwarranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, all service-connected symptoms are accounted for.  Therefore, the holding of Johnson is not applicable to this case. 



ORDER

Entitlement to a disability rating in excess of 10 percent prior to October 14, 2011 for L4-S1 degenerative disc disease is denied.

Entitlement to a disability rating in excess of 20 percent for the period from October 14, 2011 to May 12, 2014 for L4-S1 degenerative disc disease is denied.

Entitlement to a disability rating in excess of 40 percent since May 13, 2014 for L4-S1 degenerative disc disease is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


